

Exhibit 10.2


AMENDED AND RESTATED REVOLVING CREDIT NOTE


 
$100,000                                                                                                                                                                                                        
April 12, 2006


FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation
(“Borrower”) hereby promises to pay to the order of ___________("Lender") the
principal sum of ONE HUNDRED THOUSAND ($100,000) or such lesser amount as may
from time to time be outstanding as the Loan pursuant to that certain First
Amended and Restated Revolving Line of Credit Agreement, dated October 17, 2007,
between Borrower and Lender (the "Credit Agreement"), together with interest on
the unpaid balance of the Loan at the rate or rates hereinafter set forth. This
Amended and Restated Revolving Credit Note is one of the Notes described in the
Credit Agreement. All capitalized terms not otherwise defined in this Note shall
have the meanings defined in the Credit Agreement.


1. Terms of Payment.


(a) Interest Rate. Interest shall accrue and be payable at the rate of (a) 10%
per annum on the outstanding principal balance of the Loan through October 31,
2007, and (b) 12% per annum on the outstanding principal balance of the Loan
from October 31, 2007 until the Maturity Date or such earlier date on which the
principal balance is paid in full. Interest shall accrue from the date of each
disbursement of principal pursuant to a Draw. Accrued interest shall be paid
with principal. Interest will be charged on that part of outstanding principal
of the Loan which has not been paid and shall be calculated on the basis of a
360-day year and a 30-day month.


(b) Payments of Principal. The outstanding principal balance of the Loan,
together with accrued interest, shall be paid in full on the Maturity Date.


(c) Mandatory Prepayment of Principal. In the event that Borrower receives
Earmarked Funds, Borrower shall use the Earmarked Funds to prepay principal,
plus accrued interest, within two business days after such Earmarked Funds are
received by Borrower, and the amount of principal so prepaid shall reduce the
Maximum Loan Amount.


(d) Optional Prepayment of Principal. Borrower may prepay principal, with
accrued interest, at any time and the amount of principal so prepaid shall be
available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under paragraph (c) of this
Section 1.


(e) Default Interest Rate. In the event that any payment of principal or
interest is not paid within five (5) days from on the date on which the same is
due and payable, such payment shall continue as an obligation of the Borrower,
and interest thereon from the due date of such payment and interest on the
entire unpaid balance of the Loan shall accrue until paid in full at the lesser
of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the "Default Rate"). From and after the Maturity
Date or upon acceleration of the Note, the entire unpaid principal balance of
the Loan with all unpaid interest

 

--------------------------------------------------------------------------------



accrued thereon, and any and all other fees and charges then due at such
maturity, shall bear interest at the Default Rate.


(f) Date of Payment. If the date on which a payment of principal or interest on
the Loan is due is a day other than a Business Day, then payment of such
principal or interest need not be made on such date but may be made on the next
succeeding Business Day.


(g) Application of Payments. All payments shall be applied first to costs of
collection, next to late charges or other sums owing Lender, next to accrued
interest, and then to principal, or in such other order or proportion as Lender,
in its sole discretion, may determine.


(h) Currency. All payments shall be made in United States Dollars.


2. Events of Default. The following shall constitute Events of Default: (a) the
default of Borrower in the payment of any interest or principal due under this
Note or the Credit Agreement or any other Note arising under the Credit
Agreement; (b) the failure of Borrower to perform or observe any other term or
provision of this Note, or any other Note arising under the Credit Agreement, or
any term, provision, covenant, or agreement in the Credit Agreement or any other
Loan Document; (c) any act, omission, or other event that constitutes an "Event
of Default" under the Credit Agreement; (d) any representation or warranty of
Borrower contained in the Credit Agreement or in any other Loan Document, or in
any certificate delivered by Borrower pursuant to the Credit Agreement or any
other Loan Document, is false or incorrect in any material respect when made or
given; (e) Borrower becoming the subject of any order for relief in a proceeding
under any Debtor Relief Law (as defined below); (f) Borrower making an
assignment for the benefit of creditors; other than repayment of the Loan, in
whole or in part, to Lenders; (g) Borrower applying for or consenting to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property
or assets; (h) the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for Borrower, or for all or any
part of the property or assets of Borrower, without the application or consent
Borrower, if such appointment continues undischarged or unstayed for sixty (60)
calendar days; (i) Borrower instituting or consenting to any proceeding under
any Debtor Relief Law with respect to Borrower or all or any part of its
property or assets, or the institution of any similar case or proceeding without
the consent of Borrower, if such case or proceeding continues undismissed or
unstayed for sixty (60) calendar days; (j) the dissolution or liquidation of
Borrower, or the winding-up of the business or affairs of Borrower; (k) the
taking of any action by Borrower to initiate any of the actions described in
clauses (e) through (j) of this paragraph; (l) the issuance or levy of any
judgment, writ, warrant of attachment or execution or similar process against
all or any material part of the property or assets of Borrower if such process
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or (m) any breach or default by Borrower under any loan
agreement, promissory note, or other instrument evidencing indebtedness payable
to a third party. As used in this Note, the term "Debtor Relief Law" means the
Bankruptcy Code of the United States of America, as amended, or any other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief law affecting
the rights of creditors generally.

2

--------------------------------------------------------------------------------



        3. Remedies On Default. Upon the occurrence of an Event of Default, at
Lender's option, all unpaid principal and accrued interest, and all other
amounts payable under this Note shall become immediately due and payable without
presentment, demand, notice of non-payment, protest, or notice of non-payment.
Lender also shall have all other rights, powers, and remedies available under
the Credit Agreement and any other Loan Document, or accorded by law or at
equity. All rights, powers, and remedies of Lender may be exercised at any time
by Lender and from time to time after the occurrence of an Event of Default. All
rights, powers, and remedies of Lender in connection with this Note and any
other Loan Document are cumulative and not exclusive and shall be in addition to
any other rights, powers, or remedies provided by law or equity.


4.  Miscellaneous.


(a) Borrower and all guarantors and endorsers of this Note severally waive (i)
presentment, demand, protest, notice of dishonor, and all other notices; (ii)
any release or discharge arising from any extension of time, discharge of a
prior party, release of any or all of the security for this Note, and (iii) any
other cause of release or discharge other than actual payment in full of all
indebtedness evidenced by or arising under this Note.


(b) No delay or omission of Lender to exercise any right, whether before or
after an Event of Default, shall impair any such right or shall be construed to
be a waiver of any right or default, and the acceptance of any past-due amount
at any time by the Lender shall not be deemed to be a waiver of the right to
require prompt payment when due of any other amounts then or thereafter due and
payable. The Lender shall not be deemed, by any act or omission, to have waived
any of Lender's rights or remedies under this Note unless such waiver is in
writing and signed by Lender and then only to the extent specifically set forth
in such writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.


(c) Lender may accept, indorse, present for payment, and negotiate checks marked
"payment in full" or with words of similar effect without waiving Lender's right
to collect from Borrower the full amount owed by Borrower.


(d) Time is of the essence under this Note. Upon any Event of Default, the
Lender may exercise all rights and remedies provided for in this Note and by
law, including, but not limited to, the right to immediate payment in full of
this Note.


(e) The rights and remedies of the Lender as provided in this Note, in the
Credit Agreement, and in the Security Agreement and in law or equity, shall be
cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.


(f) It is expressly agreed that if this Note is referred to an attorney or if
suit is brought to collect this Note or any amount due under this Note, or to
enforce or protect any rights conferred upon Lender by this Note then Borrower
promises and agrees to pay on demand

3

--------------------------------------------------------------------------------



all costs, including without limitation, reasonable attorneys' fees, incurred by
Lender in the enforcement of Lender's rights and remedies under this Note, and
such other agreements.


(g) The terms, covenants, and conditions contained in this Note shall be binding
upon the heirs, executors, administrators, successors, and assigns of Borrower,
and each of them, and shall inure to the benefit of the heirs, executors,
administrators, successors and assigns of Lender.


(h) This Note shall be construed under and governed by the laws of the State of
California without regard to conflicts of law.


(i) No provision of this Note shall be construed or so operate as to require the
Borrower to pay interest at a greater rate than the maximum allowed by
applicable state or federal law. Should any interest or other charges paid or
payable by the Borrower in connection with this Note or the Loan result in the
computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


BORROWER:  BIOTIME, INC.


By _____________________________________________
Title ___________________________________________


By _____________________________________________
Title ___________________________________________
 
 
                                                                            4